Title: Navigation and Trade, [14 May] 1790
From: Madison, James
To: 


[14 May 1790]

   
   JM moved to add to the resolution agreed to on 13 May the following words: “That from and after the  day of  next, the tonnage of all such vessels be raised to , and from and after the  day of  next, no such vessels be permitted to export from the United States any unmanufactured article, being the growth or produce thereof.” This motion was opposed by FitzSimons, Laurance, Sedgwick, and Smith of South Carolina (N.Y. Daily Gazette, 15 and 18 May 1790).


Mr. Madison rose in reply to the several arguments used against his motion. A gentleman (Mr. Sedgwick) had called it “a measure of passion.” He observed that it had neither been dictated by passion, nor supported with passion; he considered it as a cool, as well as a proper measure, and believed, that the more coolly it was examined, the more proper it would appear. If any thing was to be done, let it be something that will be effectual.
As to the distinction proposed between nations in treaty and not in treaty, that point had been discussed and decided on yesterday, and was no part of the argument to-day. It was agreed on all hands, that the measure reported by the committee was levelled against a particular nation, though it was not named. Why then ostensibly involve other nations for whom it was not intended? and by making no difference in favor of those in treaty, teach others to consider of a treaty with us as of no value? He said we were the less restrained from making the distinction, because the nation against which the measure was designed to operate, had not hesitated to set the example, as far as her supposed interest prompted. He had, he said, before shewn, that the principle on which the trade with the West-Indies was regulated by Great Britain, was a departure from the principle of her navigation act: according to that act, all other nations were allowed to carry directly their own produce in their own vessels, wherever the same trade was allowed by the act to British vessels.
A gentleman from Pennsylvania (Mr. Fitzsimons) was afraid the measure was too bold a one. But why, he asked, was it too bold, if, as the weighty information and arguments of the gentleman himself had shewn there was no danger? if the existence of the West-Indies, and the prosperity of Great-Britain, depended so materially on the trade with the United States, that it would be madness in her to hazard an interruption of it?
Mr. Madison then proceeded to review the European and West-India commerce of the United States. He stated the imports to be, from Europe, about 3,039,000 £. sterling; from the West Indies 927,438 £.—total, 3,966,487 £. The exports to Europe, 3,202,448 £.—to the West-Indies, 941,552 £.—total, 4,244,000 £.
He stated the export and return freight to Europe, to be estimated at 500,000 £. sterling; to the West-Indies, 250,000 £.—total, 750,000 £. For the return freight, which was estimated at one-tenth of the export freight, he deducted 45,454 £. 10s. which left for the value of the export freight to Europe 454,545 £. 10s. By applying a like rule to the West-India freight, he made the total export freight to amount to 681,818 £. 5s. sterling; of this he computed two-thirds, or 454,545 £. 10s. to be enjoyed by British vessels. He took notice here, that the proportion of foreign to British tonnage, employed in the exports of Great-Britain, was stated by Lord Sheffield as no more than one to twelve.
This amount of the freight, he said, at 2 £. sterling per ton, employs 227,272 tons of shipping; or, allowing two voyages a year, 568 vessels of 200 tons burthen each.
This shipping, he said, allowing six men to 100 tons, employs 6816 seamen; or allowing one man to 15 tons, which was perhaps a better estimate, 7575 seamen.
He asked whether it was conceiveable that Great-Britain would give up all these advantages, rather than put the commerce of the two countries on such a footing as would be reasonable and reciprocal? Whether she would throw away, and into rival hands too, a freight of near half a million sterling? Whether she could bear to see between 5 and 600 vessels rotting in port, or sold to others to be employed in the business sacrificed by her? He asked what would become of the 7 or 8000 seamen, thus turned out of employment? And whether they would not enter into the service of other nations, and particularly of the United States, to be employed in the exportation of our produce.
He took notice of the immense loss that would be sustained by the British merchants, on the capital employed in the American trade, particularly the rice and tobacco. Near 100,000 hhds. of tobacco, not more than 10 or 12,000 of which was consumed in Great-Britain, annually went almost all through their hands. The same thing might be said of 100,000 barrels of rice annually exported from the United States.
The manufacturers, he said, would be still more distressed by the want of the American market. Many articles, which were luxuries to this country, and which it would be better without, gave bread to that class of people. Their distresses would increase the spirit of emigration, already so much dreaded by the policy of that nation. He observed that Great-Britain would be the more unwilling to risk an interruption of her trade to the United States, because it would hasten the establishment of American manufactures, which she always had endeavoured to prevent, and thereby cut off for ever this important market for her’s. He said such a danger would be particularly alarming, as her three great staple manufactures, of leather, iron and wool, were those which were making greatest progress in this country, and would be most aided at her expence.
As to the British West-Indies, it had been fully shewn, he said, that they could neither prosper nor subsist without the market of the United States: they were fed from our granaries. Without our lumber, which it was admitted could be supplied no where else, they could not carry on their trade or support their establishments. In the sale of their rum, on which the profits of their labour essentially depended, they had no resource but in the consumption of this country. He said the whole amount of rum sent to other foreign countries did not exceed 8 or 900,000 gallons, which was not more than one-fifth of what was imported into the United States; besides their loss in this respect, they would have the mortification to see the vacancy in our market filled by rum made from molasses supplied by rival islands. In case of war, which happened every ten or a dozen years, or a moment of famine, which happened every three or four, he said the condition of the British islands must evidently be such, that she would not fail to provide against the contingency by proper concessions, unless she should infer from our conduct that they are not necessary.
He added, as a consideration which he thought of great weight in favor of the measure, that in case any negociations should take place, it would put our executive on proper ground. At present the trade with Great-Britain was precisely in that situation which her interest required, and her king could moreover regulate it according to circumstances. On our part the executive could neither offer nor withdraw anything. He could offer nothing, because Great-Britain was already in possession of every commercial privilege she desired. He could not say, give us reciprocal privileges, or your’s shall be withdrawn, because this must be a legislative act. By passing the act proposed, the executive will be enabled to speak a language proper for the occasion. He can say, if you do not give the United States proper privileges, those given to you shall not be continued.
